Donald S. Taylor, J.
The defendant moves to dismiss the complaints pursuant to rule 107 of the Rules of Civil Practice on the ground that the causes of action are barred by section 341 of the Village Law. The actions sound in negligence and result from an accident which occurred on June 12, 1956. Plaintiffs’ notices of claim were served on the clerk of the defendant village on August 16, 1956. The actions were commenced by the service of summonses and complaints on July 23, 1957. The *521period of 30 days following the presentation of their claims, during which the plaintiffs were stayed from instituting their actions, must be added to the statutory limitation of one year to obtain the time within which such actions may be brought. (Village Law, § 341; Civ. Prac. Act, § 24; Sullivan v. City of Watervliet, 285 App. Div. 179; Woodcrest Constr. Co. v. City of New York, 185 Misc. 18, affd. 273 App. Div. 752.) This period ended on July 12, 1957. It follows that they were not begun in time. Nothing in Manny v. Board of Educ. of City of Rensselaer (9 Misc 2d 452) is to the contrary. There the action Avas commenced Avithin the applicable one-year and three-month Statute of Limitations. Accordingly, the motion is granted.
Submit order.